Memorandum by the Court. Appeal by the appellant petitioner from an order of Family Court, Albany, County, which fixed the fee for her attorney at the sum of $1,000. The attorney had sought an allowance of some $4,000. Based upon the affidavits of the petitioner’s attorney and the testimony adduced in the record, this court is unable to find, as a matter of law, that the Family Court in making the award improvidently exercised its discretion. Order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by the court.